Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
5, 2020.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00132-CV



  IN RE STEWART FELDMAN AND THE FELDMAN LAW FIRM, LLP,
                         Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-07407

                        MEMORANDUM OPINION

      On February 11, 2020, relators Stewart Feldman and The Feldman Law Firm,
LLP filed a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann.
§ 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this court to
compel the Honorable Larry Weiman, presiding judge of the 80th District Court of
Harris County, to (1) vacate the January 28, 2020 order granting real parties in
interests’ motion to compel discovery; (2) rule on the merits of relators’ pending
motion to compel arbitration before any hearing on real parties in interests’ request
for injunctive relief; and (3) issue a ruling on the motion to compel arbitration within
a timeframe the court deems expeditious and appropriate.

      Relators have not shown that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus. We also deny
relators’ emergency motion for stay.


                                    PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.




                                           2